The Gedde¢ Law Firm, P.C.
8600 Tec|mology Way, Suite 107

Reno, NV 89521

Phone 175-853-9455

\OOQ\]O\U\-l>b~>l\)-‘

NNNNNNNNN¢_¢o-‘o_¢o-¢o-¢o-‘o-oo_‘o-o_
m\]o\(/l-PWN'_‘O\Q®\]Q\'~JI-PWN""O

 

Case 3:18-cv-00132-MMD-CBC Document 147 Filed 04/19/19 Page 1 of 5

/
_‘;HLED ___ REc~E:on

__ ENTERED ___ SERVED ON
`]Ggl;;"(li‘:bé[alr ?“EDEQEBS‘} COUNSEUPARTZES OF RECORD
§RlS§EN R. GEDDES

eva a Bar No. 9027 ~

THE c;EDDEs LAW FiRM, P.c. APR 2 2 2“'9
8600 Techr:jology Way, Suite 107
R€“O' N€Va a 39521 cLeRl< us olsrR\cT coJRT
PhOn€= (775) 853-9455 olsm\cr oF NEvADA
Fax: (775] 299-5337 gY; D§pUTY
Email: Will@TheGeddesLawFirm.com ~'
Email: Kristen@TheGeddesLawFirm.com

 

 

 

 

 

 

 

 

Attorneysfor Defendant InteIIi-Heart Services, Inc.

UNITED STATES DISTRIC'I` COURT

ms'rmc'r oF NEvADA D/Q(> HZ_,

TERRANCE WALKER, an individual, CASE NO: 3:18-cv-00132-MMD-CBC

Plaintiff,

DEFENDANT lNTELLl-HEART S'ERVICES,
vs. INC.'S MOTION FOR ENLARGEMENT OF
TlME TO ANSWER OR RESPOND TO
lNTELL|-HEART SERVICES, INC.; DANNY PLA|NTll-`F'S SECOND AMENDED
WE|SBURG; VANNESSA PARSON; and COMPLAINT
DAN|EL GERMA|N.
[FlRST REQUEST]
Defendants.

 

 

 

 

COMES NOW Defendant lntel|i-Heart Services, |nc. ("IHS”], by and through its counsel
William ]. Geddes, Esq., and Kristen R. Geddes, Esq., of The Geddes Law Firm, P.C., and herein files
Defendant lntelli~Heart Services, Inc.’s Motion for Enlargement of Time to Answe.' or Respond to
Plaintiffs .S'econd Amended Complaint [First Request]. This motion is based upon the following
Points and Authorities, the pleadings and papers on file in this action, and any oral arguments the
Court may entertain at any hearing set for this matter. l

MEMORANDUM OF POINTS AND AUTHORlTlES
l. INTRODUCTlON

This federal diversity-jurisdiction action asserts state-tort claims arising from an
unauthorized and clandestine agreement between Plaintiff, Terrance Wa|ker, and |ames Winters,
a distributor for Defendant lHS. See generally, Second Amended Complaint, ECF 136.

ln his Amended Complaint (ECF 004), Plaintiff asserted a claim against ll-lS for tortious

 

Reno, NV 89521
Fhone 175-853-9455

The Geddes Law Firm, P.C.
8600 Technology Way, Suite 101

\OOO\|O’\U\¢I>!)JN»-\

NNNNN[\)N[\)N\_¢¢_¢-¢_c_¢o_¢¢-¢o-oo-¢¢-‘
m\lO\¢J\-PWN'-‘O\om\lo\§ld¢'>b-)N'_‘o

 

 

Case 3:18-cv-00132-MMD-CBC Document 147 Filed 04/19/19 Page 2 of 5

interference with Walker's contractual relationship with Winters. ld. IHS appeared in this matter
and answered Plaintiff’s Amended Complaint, denying Plaintiff’s allegations. Amended Answer to
Amended Complaint, ECF 026.

On April 9, 2019, the Court granted Walker leave to file a Second Amended Complaint (ECF
135), and the Second Amended Complaint was filed that date. ECF 136. Accordingly, |HS, who is
already a party to this action, was served on that date.1 Pursuant to Fed. R. Civ. P. 15(a)(3) lHS’
deadline to answer or respond to the Second Amended Complaint is April 23, 2019.

The Second Amended Complaint added three new defendants and four additional causes of
action, See ECF 136. On information and belief, Defendants Vanessa Parsons and Danny
Weisberg were served with Plaintiff’s Second Amended Complaint on April 18, 2019, making their
deadline to answer or respond, May 9, 2019. Fed. R. Civ. P. 1S(a](1)(B).

ll. ARGUMENT

A’ g ic E.!|E Hl|llEl l[I. ml.l.
N_o_t_MadLEo_r_]`.hLLum_o.s_uf_D_elax-

Fed. R. Civ. P. 6(b) addresses extending time, stating:
(1] ln Genera|.

When an act may or must be done within a specified time,
the court may, for good cause, extend the time:

(A) with or without motion or notice if the court acts, or if a
request is made, before the original time or its extension
expires.

The proper procedure, when additional time for any purpose is needed, is to present
request for extension of time before time then fixed for purpose in question has e):pired. Canup v.
Mississippi Val. Barge Line Co., 31 F.R.D. 282 (W.D.Pa.1962). Extensions of time may always be
asked for, and usually are granted on a showing of good cause if timely made under subdivision
(b)(l) of the Rule. Creedon v. Taubman, 8 F.R.D. 268 (N.D.Ohio 1947). Good cause exists to

enlarge the time by which a party may file a brief where additional time is needed to prepare

 

1 Although Plaintiff served counsel for lHS with the Second Amended Complaint on April 11, 2019,
lHS treats the service date as the earlier e-fi|ing date via PACER, on April 9, 2019. S'ee ECF 141.

 

The Geddes Law Firm, P.C.
8600 Technology Way, Suite 107

Reno, NV 89521

Phone 775-853-9455

\CO°\IO\U\-I>L»JN-‘

NNNN[\)N[\)NNo-¢-‘o-¢o-oo-‘o-¢o-¢o-¢v_oo_¢
m\lo\‘/IAWN'_‘C©®\]O\LA¢'>WN'_O

 

 

Case 3:18-cv-00132-MMD-CBC Document 147 Filed 04/19/19 Page 3 of 5

such a brief. See O’Connor v. U.S. I.R.S., 698 F.Supp. 204, 205 (D. Nev. 1988) (distri:t court granted
the plaintiffs' motion for an extension of time to oppose a motion for summary judgment);
Germaine Music v. Um‘versal Songs of Polygram, 275 F.Supp.Zd 1288, 1301 (district court granted
movant’s motion for additional time to oppose a motion for summary judgment:, in part due to
movant’s need to acquire or prepare extensive documents so as to be able to adequately oppose
the motion).

Undersigned counsel commenced work at the Geddes Law Firm on April 8, 2019, and
assumed the primary handling of this matter on that date. The Second Amended Complaint was
filed the next day on April 9. Given the breadth of the Second Amended Complaint, including its
numerous appended exhibits, undersigned requires additional time to evaluate the claims and
allegations therein, in order to adequately prepare an answer or response on behalf of lHS. See
0’Conn0r, supra (additiona| time is needed to prepare a brief is considered good cause). To that
end, lHS requests a brief enlargement of time to answer or respond to the Second Amended
Complaint, up to and including the same deadline for Defendants Parsons and Weisberg to
respond on or before May 9, 2019. lHS’ request for an enlargement of time is the hrst request
and is made before the original time for it to act expires on April 23, 2019. Undersigned counsel
for lHS contacted Plaintiff and requested that Plaintiff stipulate to extend the time for lHS to
answer or respond, and Plaintiff refused such a stipulation, necessitating the filir.g of the instant
motion. See
Exhibit 1.

lll. CONCLUS|ON
For all the foregoing reasons, Defendant lHS respectfully requests the instant motion to

enlarge the time for it to answer or respond to the Second Amended Complaint, up to and

///
///
///
///
///

 

The Geddes La\v Firm, F.C.

8600 Technology Way, Suite 101

Reno. NV 89521

Phone 775-853-9455

\OO°\IO\U\-l>L»JN'-‘

NNNNNNNNNo-¢o-do-‘c-»o-‘¢-¢o-¢¢-¢o_ao-¢
OQ\]C\LJ\¢'>WN'_‘O\C®\]G\'~I|J>WN'_‘O

 

Case 3:18-cv-00132-MMD-CBC Document 147 Filed 04/19/19 Page 4 of 5

including May 9, 2019, be granted.

DATED this 153 day of April 2019.
THE G DDES LAW FIRM, P.C.

 

 

KRISTE R. GEDDES

Nevada Bar No. 9027

8600 Technology Way, Suite 107

Reno, Nevada 89521

Phone: (775) 853-9455

Fax: (775] 299-5337

Email: Kristen@TheGeddesLawFirm.co:.n

Attorneys for Defendant lntelli-Heart Services, lnc.

IS SO ORDERED
gomez

U§)AAGISTRM JUDGE

DATED;}§[ZQ£ZQL‘Z__

 

 

